After careful consideration, I feel I must dissent from the panel's determination on the first assignment of error. Under the two-step test of State v. Lott, supra, it is my judgment that, while the statements of the prosecutor may have been improper, nevertheless, the substantial rights of appellant were not prejudicially *Page 119 
affected. The record demonstrates that, absent the prosecutor's remarks, the jury would still have found appellant guilty beyond a reasonable doubt. I must conclude that the statements were not so egregious as to invalidate an otherwise fully justifiable conviction. While I concur in the resolution of the second assignment of error, I would overrule the first assignment of error and, therefore, I respectfully dissent.